DETAILED ACTION
This office action is responsive to communication filed on January 21, 2022.
Specification
The objection to the Title is hereby removed in view of Applicant’s response.
Allowable Subject Matter
Claims 1-5, 7-9, 11-22, 24-26 and 28-34 are allowed.
The following is an examiner’s statement of reasons for allowance:  

	Claim 1 is amended to incorporate all of the subject matter of previously objected-to claim 10 and intervening claim 6, and is thus allowed for the reasons provided with respect to claim 10 on page 14 of the Office Action filed October 21, 2021.

	Claims 2-5, 7-9 and 11-17 are allowed as depending from an allowed claim 1.

	Claim 18 is amended to recite all of the limitations of previously objected-to claim 27 and intervening claim 23, and is thus allowed for the reasons provided with respect to claim 27 on page 15 of the Office Action filed October 21, 2021

	Claims 19-22, 24-26 and 28-34 are allowed as depending from an allowed claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696